Citation Nr: 0739213	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-43 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral elbow 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from June 1967 to October 
1967, from May 2002 to September 2002, and from October 2003 
to December 2004.

The veteran claims that his bilateral elbow disabilities are 
related to his military service.  During the RO hearing, the 
veteran stated that he began to experience problems with his 
elbows in 2002 or 2003 and that the physical training from 
his military service aggravated them.  An April 2003 private 
medical record noted a diagnosis of left elbow epicondylitis, 
and a November 2003 service medical record noted that the 
veteran was placed on duty limitations because of his right 
and left elbow epicondylitis.  Therefore, a VA examination is 
necessary before adjudication of the claim can proceed.

Additionally, the RO should also request the veteran's 
medical records from the San Juan VAMC from July 2005, latest 
date in the claim's file, to the present. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should request the veteran's medical 
records from the San Juan VAMC from July 2005 to 
the present. 

2.  The RO should schedule the veteran for an 
examination in order to ascertain the nature, onset 
and etiology any right and/or left elbow disability 
found to be present.  After reviewing the entire 
record, and taking a detailed medical history from 
the veteran concerning his elbow symptoms, the 
examiner should opine as to the likelihood that any 
right and/or left elbow disability is related to or 
had its onset during service.  All findings and 
conclusions should be set forth in a legible 
report.

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

